UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8388


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

MICHAEL ROBERT FEATHERSTUN, a/k/a Big Country, a/k/a Mike,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:05-cr-00021-JCC-3)


Submitted:    May 18, 2009                    Decided:   May 20, 2009


Before WILKINSON, MICHAEL, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Robert Featherstun, Appellant Pro Se.     Rebeca Hidalgo
Bellows, Assistant United States Attorney, Alexandria, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Michael Featherstun appeals the district court’s order

denying his motion for an extension of time in which to file a

28 U.S.C.A. § 2255 (West Supp. 2008) motion.            Our review of the

record discloses no reversible error.           Accordingly, we affirm.

We do so without prejudice to Featherstun’s right to file an

initial § 2255 motion and an opportunity to establish a basis

for equitable tolling.        We express no opinion, however, on his

ability to do so.        We dispense with oral argument because the

facts   and    legal   contentions   are   adequately   presented    in   the

materials     before   the   court   and   argument   would   not   aid   the

decisional process.

                                                                    AFFIRMED




                                      2